EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors The Brink’s Company: We consent to the incorporation by reference in the registration statements on FormS-8 (Nos.2-64258, 33-2039, 33-21393, 33-53565, 333-78631, 333-70758, 333-70772, 333-146673, 333-152552, 333-133073, 333-158285, and 333-165567) of The Brink’s Company of our reports dated February27, 2012, with respect to the consolidated balance sheets of The Brink’s Company as of December31, 2011 and 2010, and the related consolidated statements of income, comprehensive income (loss), equity, and cash flows for each of the years in the three-year period ended December31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in the December31, 2011 Annual Report on Form10-K of The Brink’s Company. /s/ KPMG LLP Richmond, Virginia February27, 2012
